                         IN THE UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF SOUTH CAROLINA
                                SPARTANBURG DIVISION

Kuk S. Yoo,                                   )
                                              )              C/A No. 7:17-03499-TMC-SVH
                       Plaintiff,             )
                                              )
                               v.             )
                                              )
BMW Manufacturing Co., LLC,                   )                      ORDER
and Premise Health Employer                   )
Solution, LLC,                                )
                                              )
                  Defendants.                 )
_________________________________             )


       Plaintiff Kuk S. Yoo originally filed this action against Defendant BMW Manufacturing

Co., LLC (“BMW”), alleging violations of the Family and Medical Leave Act (“FMLA”), 29

U.S.C. § 2601, et. seq., and the Americans with Disabilities Act (“ADA”), 42 U.S.C. § 12101, et.

seq., and a state law claim for workers’ compensation retaliation pursuant to S.C. Code Ann. §

41-8-80. (ECF No. 1-1). BMW removed the action to this court. (ECF No. 1). Plaintiff filed its

First Amended Complaint adding Premise Health Employer Solutions, LLC (“Premise Health”),

as a defendant and a conspiracy claim against both BMW and Premise Health. (ECF No. 33).

Premise Health filed a motion to dismiss pursuant to Fed. R. Civ. P. 12(b)(6) for failure to state a

claim, or, alternatively, pursuant to Fed. R. Civ. P. 12(b)(1) for lack of subject matter

jurisdiction. (ECF No. 39). Thereafter, on October 2, 2018, Plaintiff filed a response to the

motion and requested leave to file a Second Amended Complaint. (ECF No. 45 at 2). This

matter is before the court on the magistrate judge’s Report and Recommendation (“Report”)

allowing Plaintiff to amend his complaint and recommending that the court deny Premise

Health’s motion to dismiss (ECF No. 39).          (ECF No. 51).1     Premise Health timely filed


       1
       This matter was referred to a magistrate judge pursuant to 28 U.S.C. §636(b)(1)(B) and
Local Civil Rule 73.02(B)(2)(e), D.S.C., for pre-trial handling. The magistrate judge’s
objections (ECF No. 54), and Plaintiff filed a reply (ECF No. 57). Premise Health then filed a

second motion to dismiss. (ECF No. 39). Plaintiff filed a response opposing the motion (ECF

No. 60), and Plaintiff filed a reply (ECF No. 62).2   This matter is now ripe for review.

                              I. Background/Procedural History

       Plaintiff worked for BMW for twenty-one years. (ECF Nos. 41 at 5; 56 at 7). Plaintiff

alleges that after a work-related injury to his elbow, his physician released him to work without

restrictions. (ECF No. 41 at 6). Plaintiff then suffered a separate work-related injury to his

lower back and filed for workers’ compensation benefits for this injury against BMW. Id. On

December 1, 2014, his workers’ compensation case was resolved, and BMW was required to pay

for Plaintiff’s treatment for his work-related back injury. Id. Plaintiff alleges that his personal

physician for his back injury released him without any restrictions. Id.

       Premise Health operates a medical facility on BMW’s property in Greer, South Carolina.

(ECF No. 25-1 at n.1). Plaintiff alleges that at BMW and/or Premise Health’s request, he

underwent a functional capacity evaluation (“FCE”), which determined he could work without

restrictions. (ECF No. 41 at 7). However, despite this FCE, Plaintiff contends that Premise

Health’s Medical Review Officer, Dr. Kenneth Hommel, placed him on permanent restrictions.


recommendation has no presumptive weight, and the responsibility for making a final
determination remains with the United States District Court. Mathews v. Weber, 423 U.S. 261,
270 (1976). The court is charged with making a de novo determination of those portions of the
Report to which specific objection is made. The court may accept, reject, or modify, in whole or
in part, the recommendation made by the magistrate judge or recommit the matter with
instructions. 28 U.S.C. § 636(b)(1).
       2
        Despite the magistrate judge agreeing that a second motion to dismiss specifically
directed at the Second Amended Complaint was unnecessary, Premise Health subsequently filed
a second motion to dismiss, which incorporates its first motion (ECF No. 39). While the court
agrees with the magistrate judge that a second motion to dismiss was unnecessary, the court has
considered the arguments set forth in the second motion, id., the response to that motion (ECF
No. 60), and the reply (ECF No. 62). The undersigned will rule on the second motion to dismiss
without a report and recommendation. Accordingly, the reference to the magistrate judge of the
second motion to dismiss (ECF No. 39) is withdrawn.
                                                2
Id. BMW then informed Plaintiff that he could no longer work in his current position with the

restrictions imposed by Dr. Hommel and BMW would attempt to place him in another position.

Id. BMW terminated his employment on December 1, 2016. Id. Plaintiff filed a complaint with

the Equal Employment Opportunity Commission (“EEOC”) alleging disability retaliation against

BMW. (ECF No. 34 at 5).

       On December 29, 2017, Plaintiff filed this action in state court alleging violations of the

FMLA and the ADA, and a state law claim for workers’ compensation retaliation pursuant to

S.C. Code Ann. § 41-8-80. (ECF No. 1-1 at 6-9). BMW timely removed the action to this court.

(ECF No. 1). The deadline to amend the pleadings was June 28, 2018 (ECF No. 22), and on that

date, Plaintiff filed a motion to amend the complaint to add Premise Health as a defendant on all

the claims and to add a civil conspiracy claim against BMW and Premise Health (ECF No. 23).

The magistrate judge granted Plaintiff’s motion to amend on August 6, 2018, and Plaintiff filed

his first Amended Complaint on August 14, 2018. (ECF Nos. 32, 34). On September 18, 2018,

Premise Health filed a motion to dismiss pursuant to Fed. R. Civ. P. 12(b)(6) for failure to state a

claim, or, alternatively, pursuant to Fed. R. Civ. P. 12(b)(1) for lack of subject matter

jurisdiction. (ECF No. 39). Thereafter, on October 2, 2018, Plaintiff filed a response to the

motion and requested leave to file a Second Amended Complaint.               (ECF No. 45 at 2).

Alternatively, Plaintiff claimed that, because the Second Amended Complaint was filed within

twenty-one days of Premise Health’s responsive pleading, no motion was required, and the

magistrate judge should find that Plaintiff could file his Second Amended Complaint as a matter

of right pursuant to Fed. R. Civ. P. 15. Id. at 3.

       In her Report, the magistrate judge found that Plaintiff did not have the right to file a

Second Amended Complaint pursuant to Rule 15(a).            (ECF No. 51 at 5).       However, she

nonetheless granted Plaintiff leave to file his Second Amended Complaint and considered the

                                                     3
Second Amended Complaint to be the operative complaint. Id. She also agreed with Premise

Health that it should not have to file a new motion to dismiss and, thus, she considered Premise

Health’s motion to dismiss as applying to the Second Amended Complaint.                    Id.   After

considering the merits of the motion, she recommended that the court deny Premise Health’s

motion to dismiss. Id. at 7.

                                       II. Applicable Law

       A Rule 12(b)(6) motion should not be granted unless it appears certain that the pleading

party can prove no set of facts that would support his claim and would entitle him to relief.

Mylan Labs., Inc. v. Matkari, 7 F.3d 1130, 1134 (4th Cir. 1993). When considering a Rule

12(b)(6) motion, the court should accept all well-pleaded allegations as true and should view the

complaint in a light most favorable to the pleading party. Ostrzenski v. Seigel, 177 F.3d 245,

251 (4th Cir. 1999); Mylan Labs., 7 F.3d at 1134. “To survive a motion to dismiss, a [claim]

must contain sufficient factual matter, accepted as true, to ‘state a claim to relief that is plausible

on its face.’” Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009) (quoting Bell Atlantic Corp. v.

Twombly, 550 U.S. 544, 570 (2007)). “A claim has facial plausibility when the [pleading party]

pleads factual content that allows the court to draw the reasonable inference that the [opposing

party] is liable for the misconduct alleged.” Id. The raising of the statute of limitations as a bar

to a cause of action constitutes an affirmative defense and may be raised by motion pursuant to

Fed. R. Civ. P. 12(b)(6) if the time bar is apparent on the face of the complaint. Dean v.

Pilgrim's Pride Corp., 395 F.3d 471, 474 (4th Cir. 2005) (citations omitted).

                                           III. Discussion

       A. Second Amended Complaint

       In its objections, pursuant to Fed. R. Civ. P. 72(a), Premise Health contends that the

magistrate judge erred in granting Plaintiff leave to file a Second Amended Complaint. (ECF

                                                  4
No. 54 at 1-4). Premise Health argues that in the scheduling order the deadline to amend

pleadings was June 28, 2018, and Plaintiff filed his Second Amended Complaint three months

too late on October 9, 2018. Id. at 2.3 Therefore, Premise Health contends that, in ruling on the

motion for leave to file an amended complaint, the magistrate judge should have used the two-

step analysis set forth in Dilmar Oil Company v. Federated Mutual Insurance Company, 986 F.

Supp. 959, 980 (D.S.C. 1997). Plaintiff contends that good cause exists for the court to allow

him to file the Second Amended Complaint because he sought to address the deficiencies alleged

in Premise Health’s motion to dismiss. (ECF No. 57 at 2).4 The court agrees with Premise

Health that the magistrate judge should have used the two-step analysis in Dilmar. Accordingly,

the court modifies that part of the Report, as discussed below. See Fed. R. Civ. P. 72(a).

       Rule 15 of the Federal Rules of Civil Procedure governs amendments before trial,

providing in pertinent part that “[a] party may amend its pleading once as a matter of course



       3
      The court notes that the magistrate judge granted Plaintiff’s motion to file his First
Amended Complaint (ECF No. 23) after the June 28, 2018 scheduling order deadline. (ECF No.
32).
       4
         As noted above, Plaintiff initially argued that alternatively he was entitled to file an
amended complaint as a matter of right under Rule 15(a)(1). (ECF No. 45 at 2-3). In his
objections, while Plaintiff continues to argue that he should be granted leave to file a second
amended complaint, he appears to have abandoned his argument that he can do so as a matter of
right under Rule 15. (ECF No. 57 at 2-3). The court notes that, as Plaintiff had already filed an
amended complaint, this alternative argument is without merit. See, e.g., Rodgers v. Lincoln
Towing Serv., Inc., 771 F.2d 194, 203-04 (7th Cir. 1985) (pleading that had been amended
previously to correct technical errors could not be amended again as of right under Rule
15(a)(1)); Glaros v. Perse, 628 F.2d 679, 686 (1st Cir. 1980) (rejecting plaintiff's argument that
“he was entitled to amend as of right because some defendants had not filed responsive
pleadings” when plaintiff had already amended his complaint once before); CSK Invs., LLC v.
Select Portfolio Servicing, Inc., No. cv–10–00452–PHX–GMS, 2011 WL 1158551, at *2 (D.
Ariz. Mar.29, 2011) (rejecting argument that a plaintiff may file an amended complaint as a
matter of course after each 12(b) motion to dismiss); Johnson v. Washington Mut., No. 1:09-cv-
929 AWI DLB, 2009 WL 2997661, at *1 (E.D.Cal. Sept.16, 2009) (“The filing of a prior
amendment extinguishes the right to amend as a matter of right.”) (collecting cases). And, in
any event, as it undisputed that Plaintiff is attempting to amend his complaint after the deadline
in the scheduling order, Rule 16 controls.
                                                   5
within: (A) 21 days of serving it, or (B) if the pleading is one to which a responsive pleading is

required, 21 days after service of a responsive pleading[.]” Fed. R. Civ. P. 15(a)(1). “In all

other cases, a party may amend its pleading only with the opposing party’s written consent or the

court’s leave.” Fed. R. Civ. P. 15(a)(2). “The court should freely give leave when justice so

requires.” Id.   Under Rule 15, “leave to amend should be denied only when the amendment

would be prejudicial to the opposing party, there has been bad faith on the part of the moving

party, or amendment would be futile.” Matrix Capital Mgmt. Fund, LP v. BearingPoint, Inc.,

576 F.3d 172, 193 (4th Cir. 2009) (internal citations omitted).

       Although Rule 15 directs courts to allow amendment of pleadings freely “when justice so

requires,” after the deadline for amending pleadings set forth in a scheduling order has passed, a

party must first demonstrate good cause under Fed. R. Civ. P. Rule 16 for the court to allow the

amendment. Nourison Rug Corp. v. Parvizian, 535 F.3d 295, 298 (4th Cir. 2008). “[G]ood

cause means that scheduling deadlines cannot be met despite a party’s diligent efforts.” Dilmar

Oil, 986 F. Supp. at 980 (citation omitted). “[I]f the moving party satisfies Rule 16(b), the

movant then must pass the tests for amendment under [Rule] 15(a).” CBX Techs., Inc. v. GCC

Techs., LLC, No. JKB-10-2112, 2012 WL 3038639, at *3 (D. Md. July 24, 2012).

       Turning first to Rule 16, the court finds good cause to amend the scheduling order.

While other factors may be considered (e.g., the length of the delay and whether the non-moving

party could be prejudiced by the delay), Tawwaan v. Va. Linen Serv., Inc., 729 F.Supp.2d 757,

768-69 (D.Md. 2010), “the primary consideration . . . in [determin]ing whether ‘good cause’ has

been shown under Rule 16(b) relates to the movant’s diligence,” Reyazuddin v. Montgomery

Cnty., Md., No. DKC 11-0951, 2012 WL 642838, at *3 (D. Md. Feb.27, 2012). Lack of

diligence and carelessness are the “hallmarks of failure to meet the good cause standard.” W.

Va. Hous. Dev. Fund v. Ocwen Tech. Xchange, Inc., 200 F.R.D. 564, 567 (S.D.W.Va. 2001).

                                                 6
The court finds that good cause exists to consider Plaintiff’s motion to file a Second Amended

Complaint because Plaintiff’s motion seeks to cure deficiencies in the Amended Complaint that

were not raised by a newly added defendant until Premise filed its motion to dismiss, which was

after the deadline for amending the pleadings had expired. Moreover, the court finds that

Plaintiff acted diligently by requesting leave to file the Second Amended Complaint at the time

that he responded to Premise Health’s motion to dismiss. Under these circumstances, the court

finds that the Plaintiff has satisfied Rule 16(b) and will consider whether the Plaintiff’s proposed

amendments satisfy Rule 15(a).

       Rule 15(a)(2) provides that leave to amend should be freely given when justice requires.

A court may deny leave to file an amended complaint when the amendment “would be

prejudicial to the opposing party, there has been bad faith on the part of the moving party, or the

amendment would be futile.” Johnson v. Oroweat Foods Co., 785 F.2d 503, 509 (4th Cir. 1986)

(citing Forman v. Davis, 371 U.S. 178, 182 (1962)). Delay alone may not serve as the basis for

denying a plaintiff’s motion. Oroweat Foods Co., 785 F.2d at 509. Rather, any claimed delay

“must be accompanied by prejudice, bad faith, or futility.” Id. at 510 (citing Davis v. Piper

Aircraft Co., 615 F.2d 606, 613 (4th Cir. 1980)). An amendment is futile if it would fail to

withstand a motion to dismiss. See Perkins v. United States, 55 F.3d 910, 917 (4th Cir.1995).

       After reviewing the Second Amended Complaint, the court denies Plaintiff leave to

amend as to the conspiracy claim because Plaintiff’s amendments to his conspiracy claim are

futile. Premise Health contends that this claim should be dismissed because Plaintiff has not

alleged supporting facts which are separate and independent from the other alleged wrongful

acts, and he has not alleged any special damages. (ECF No. 39-1 at 9). In her report, the

magistrate judge refers to a prior order (ECF No. 32) in which she determined Plaintiff’s

amendment as to this claim would not be futile. (ECF No. 6-7 n.1). The court disagrees.

                                                 7
       In his Second Amended Complaint, in regard to the conspiracy claim, Plaintiff “re-

alleges and incorporates all paragraphs in [the] complaint.” (ECF No. 41 at 13). Plaintiff then

includes two other factual allegations in support of this claim. Id. He alleges that Defendants

conspired to act together to injure him, and that they willfully placed him on restrictions and

failed to place him in another position based on these restrictions, which he alleges he was

capable of performing, and they ultimately terminated his employment. Id.

         Plaintiff has done little more than allege the existence of a civil conspiracy and then

incorporate prior allegations. Todd v. S.C. Farm Bureau Mut. Ins. Co., 278 S.E.2d 607, 611 (S.C.

1981) (dismissing plaintiff’s civil conspiracy claim because “the [civil conspiracy] action does

no more than incorporate the prior allegations and then allege the existence of a civil conspiracy

and pray for damages resulting from the conspiracy. No additional acts in furtherance of the

conspiracy [were pled]”). His additional factual allegations do not establish wrongful acts,

which are separate and independent from his other claims. Because the civil conspiracy claim

lacks any allegation of acts that are separate and independent from other wrongful acts alleged in

the Second Amended Complaint, dismissal would be appropriate. See Hackworth v. Greywood

at Hammett, LLC, 682 S.E.2d 871, 875 (S.C. Ct. App. 2009) (“In a civil conspiracy claim, one

must plead additional acts in furtherance of the conspiracy separate and independent from other

wrongful acts alleged in the complaint, and the failure to properly plead such acts will merit the

dismissal of the claim.”). Moreover, because the court finds that amending the conspiracy claim

is futile, the court denies leave to amend as to that claim and dismisses the conspiracy claim

against Premise Health.

       B. Motion to Dismiss

       In its motion to dismiss, Premise Health contends that all of Plaintiff’s claims against

Premise Health should be dismissed. (ECF No. 39). In his response, Plaintiff argues that he has

                                                8
alleged enough facts in his Second Amended Complaint for his claims to survive Premise’s

motion to dismiss. (ECF No. 45). The court addresses each claim below.

i. Workers’ Compensation Retaliation Claim

       Premise Health argues that Plaintiff’s workers’ compensation retaliation claim should be

dismissed because: Plaintiff has not alleged Premise Health was his employer; Plaintiff filed his

workers’ compensation claim against only BMW; and the statute of limitations has run on this

claim. (ECF No. 39-1 at 4). Plaintiff contends that Premise Health held Dr. Hommel out as a

BMW officer and/or employee, and thus BMW and Premise Health are joint and/or integrated

employers such that Premise Health may be held liable for the workers’ compensation retaliation

claim. (ECF No. 57 at 4). Further, Plaintiff argues that the statute of limitations should be

equitably tolled because of Defendants’ actions, which he alleges precluded him from

discovering the truth about Premise Health’s involvement during the workers’ compensation

litigation. (ECF No. 45 at 8).

       First, Plaintiff contends that Premise Health and BMW are joint or integrated employers

for workers’ compensation purposes. (ECF No. 57 at 4). Premise Health argues that it is not an

integrated or joint employer and, therefore, Plaintiff’s claims for workers’ compensation

retaliation should be dismissed. (ECF No. 54 at 4). Generally, whether separate entities can be

joined as a single employer is a fact-intensive inquiry. See Tasciyanv. Med. Numerics, 820 F.

Supp. 2d 664, 672 (D. Md. 2011) (In a Title VII action, the court held that “[t]he integrated

employer test necessitates a fact-intensive inquiry.”); Laurin v. Pokoik, No. 02-cv-1938 (LMM),

2004 WL 513999, at *4 (S.D.N.Y. Mar. 15, 2004) (“Whether entities can be joined as a single

employer is a question of fact.”).5 Therefore, “it is ordinarily inappropriate for courts to apply


       5
        “When called upon to interpret the ADA, other courts often have looked to the Age
Discrimination in Employment Act (“ADEA”) and Title VII of the Civil Rights Act of 1964 for
guidance. The ADA, ADEA, and Title VII all have virtually identical definitions and liability
                                                9
the integrated employer test at the motion to dismiss stage.” Tasciyan, 820 F. Supp. 2d at 672;

see also Murphy-Taylor v. Hofmann, 968 F. Supp. 2d 693, 727 (D. Md. 2013) (confirming that

whether an entity is plaintiff's employer “is not appropriate for resolution as a pure matter of

law, before discovery”). Accordingly, the court denies Plaintiff’s motion to dismiss Plaintiff’s

claims of workers’ compensation retaliation as Plaintiff has alleged sufficient facts on the

question of whether the BMW and Premise Health are integrated or joint employers.

       Premise Health also argues that Plaintiffs’ worker’s compensation retaliation claim is

barred by the statute of limitations.6 As noted above, Plaintiff contends that the statute of

limitations period should be equitably tolled in this case based on Defendants’ actions. “[A]

motion to dismiss that is filed under Federal Rule of Procedure 12(b)(6), which tests the

sufficiency of the complaint, generally cannot reach the merits of an affirmative defense, such as

the defense that the plaintiff's claim is time-barred.” Goodman v. Praxair, Inc., 494 F.3d 458,

464 (4th Cir. 2007). The motion may reach the affirmative defense in the “relatively rare

circumstances where facts sufficient to rule on an affirmative defense are alleged in the

complaint.” Id. This principle only applies when all facts necessary to the affirmative defense

clearly appear on the face of the complaint. Id. Here, the facts alleged in the Second Amended

Complaint are insufficient to show that Plaintiff's claims against Premise Health are time-barred

because they do not foreclose a potential defense of equitable estoppel to Premise Health’s

statute of limitations defense. Id. at 466. The court expresses no opinion as to whether equitable

tolling applies. The court is merely holding that here such a determination cannot be made in the


schemes and all are designed with a common purpose: to prohibit discrimination in employment.”
Stephens v. Kay Mgmt. Co., 907 F. Supp. 169, 171 (E.D. Va. 1995).
       6
         South Carolina prohibits an employer from discharging or demoting an employee
because the employee has instituted in good faith a proceeding under South Carolina’s Workers’
compensation laws. S.C. Code Ann. § 41-1-80. The statute of limitations for an employee to
assert a workers’ compensation retaliation claim is one year. Id.
                                               10
context of a motion to dismiss based on the allegations in the complaint.

       ii. FMLA and ADA Claims

       The court denies Premise Health’s motion to dismiss Plaintiff's claims under the FMLA

and ADA for failure to state a claim because, as discussed above in regard to Plaintiff’s workers’

compensation retaliation claim, Plaintiff has alleged sufficient facts on the question of whether

BMW and Premise Health are integrated or joint employers.

       Premise Health also argues that Plaintiff’s ADA claim is barred because Plaintiff failed

to exhaust his administrative remedies as to his ADA claim against Premise Health. Before a

plaintiff has standing to file suit under the ADA, he must exhaust his administrative remedies by

filing a charge with the EEOC. Bryant v. Bell Atl. Maryland, Inc., 288 F.3d 124, 132 (4th Cir.

2002). Ordinarily, suit under the ADA may be brought “only ‘against the respondent named in

the [administrative] charge.’” Alvarado v. Bd. of Tr’s of Montgomery Cmty. Coll., 848 F.2d 457,

458 (4th Cir. 1988) (quoting 42 U.S.C. § 2000e-5(f)(1)).7 But, “[t]his [naming] requirement is

not applied in a hyper-technical fashion. . . .” Kronk v. Carroll Cty., No. L-11-0277, 2012 WL

245059, at *5 (D. Md. Jan. 25, 2012)). Moreover, generally “laypersons, rather than lawyers,”

are the ones who “initiate” the EEOC process. EEOC v. Commercial Office Prods. Co., 486

U.S. 107, 124 (1988). Therefore, “‘EEOC charges must be construed with utmost liberality

since they are made by those unschooled in the technicalities of formal pleading.’” Alvarado,

848 F.2d at 460.

       Additionally, “only those discrimination claims stated in the initial charge, those

reasonably related to the original complaint, and those developed by reasonable investigation of

the original complaint may be maintained in a subsequent [employment discrimination] lawsuit.”



       7
       Although Alvarado involved a complaint under Title VII of the Civil Rights Act of 1964,
the ADA has the same procedural requirements. See 42 U.S.C. § 12117(a).
                                               11
Evans v. Techs. Applications & Serv. Co., 80 F.3d 954, 963 (4th Cir. 1996). “‘Any violations

that the EEOC ascertains in the course of a reasonable investigation of the charging party's

complaint are actionable.’” Gen. Tel. Co. of the Northwest, Inc. v. E.E.O.C., 446 U.S. 318, 331

(1980) (citations omitted).

       It is undisputed that Plaintiff did not file an EEOC charge against Premise Health.

However, Plaintiff argues that the EEOC charge he filed against BMW was sufficient to exhaust

his administrative remedies against Premise Health because a reasonable investigation would

have discovered Premise Health’s involvement in his ADA claims. (ECF No. 57 at 4). In her

Report, the magistrate judge agreed and determined that a reasonable investigation would have

revealed the alleged relationship between BMW and Premise Health and enabled Plaintiff to

name Premise Health as a joint or integrated employer in its EEOC charge. (ECF No. 51 at 6).

The court disagrees.

       Some courts have suggested that if the EEOC actually conducted an investigation into the

plaintiff’s administrative charges, then the inquiry into whether a claim could reasonably be

expected to flow from the EEOC’s investigation of the administrative charges is defined by the

scope of the actual investigation. See, e.g., Hubbard v. Rubbermaid, Inc., 436 F. Supp. 1184,

1193 (D. Md. 1977) (“The EEOC’s reasonable investigation of the original charges . . . was

limited to [ ] three specific areas of Rubbermaid’s employment practices [wages, benefits, and

terms and conditions] and delimits the scope of this action.”); see also 4 Lex K. Larson,

Employment Discrimination ¶ 76.06[1][e] (“[I]f an investigation has actually been conducted,

most courts hold that the scope of the complaint is limited to the actual scope of the [EEOC’s]

investigation.”). The court finds the issue is not the scope of Plaintiff’s claims, but rather the

naming of the alleged responsible parties.

        Under the ADA, a civil action may be brought only against the respondent named in the

                                               12
EEOC charge. Alvarado v. Bd. of Tr’s of Montgomery Cmty. Coll., 848 F.2d 457, 458 (4th Cir.

1988). If a plaintiff sues a defendant who was not named in the EEOC charge, the court has no

subject matter jurisdiction over claims against that defendant, and such claims must be dismissed

for failure to exhaust unless an exception applies. See Brown v. Minichbauer, No. 1:13CV474,

2014 WL 12493189, at *2 (M.D.N.C. Apr. 16, 2014). “‘The purposes of this requirement

include putting the charged party on notice of the complaint and allowing the EEOC to attempt

reconciliation.” Polite v. Sherion Staffing, LLC, C/A No. 2:14-cv-476 DCN-JDA, 2015 WL

1549050 (D.S.C. April 7, 2015) (quoting Causey v. Balog, 162 F.3d 795, 800 (4th Cir. 1998)).

Thus, “[a] plaintiff’s failure to name a defendant in an EEOC charge does not bar a subsequent

suit if ‘the purposes of the naming requirement were substantially met,’ i.e. if (1) all defendants

received fair notice, and (2) the EEOC was able to attempt conciliation with the responsible

parties.” Davis v. BBR Mgmt., LLC, No. DKC 10-0552, 2011 WL 337342, at *5 (D.Md. Jan.31,

2011) (quoting Vanguard Justice Soc, Inc. v. Hughes, 471 F.Supp. 670, 687 (D.Md.1979)).

       Although Plaintiff contends that BMW and Premise Health are joint or integrated

employers, district courts in the Fourth Circuit have held that even if a plaintiff advances a

theory of “joint employer, by which both entities may be considered” plaintiff’s employer, such

theory does not alter the requirement that “[an EEOC] charge must be filed against each

employer to pursue a claim against that employer.” Phillips v. Goodwill Indus., No.

GLR-14-3256, 2015 WL 3844089, at *2 (D. Md. June 19, 2015) (citing EEOC Compliance

Manual,    §   2-III(B)(1)(a)(iii)(b));   see   also   Lindblad   v.   J&L   Servs.,   Inc,   No.:

4:18-cv-01336-RBH-TER, 2019 WL 653968, at *10 (D.S.C. Jan. 30, 2019), adopted by 2019

WL 652248 (D.S.C. Feb. 15, 2019). Accordingly, the court dismisses Plaintiff’s ADA claim

against Premise Health.

                                          IV. Conclusion

                                                 13
       Based on the foregoing, the court DISMISSES Plaintiff’s conspiracy and ADA claims

against Premise Health. Accordingly, the court ADOPTS as modified the Magistrate Judge’s

Reports and Recommendation (ECF No. 51) and GRANTS in part and DENIES in part

Plaintiff’s motion to file a Second Amended Complaint (ECF No. 45), as discussed herein; and

GRANTS in part and DENIES in part Premise Health’s motions to dismiss (ECF Nos. 39,

55).

       IT IS SO ORDERED.


                                                       s/Timothy M. Cain
                                                       United States District Judge

Anderson, South Carolina
March 29, 2019




                                            14
